Title: James Madison to Bernard Peyton, 27 October 1828
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Ocr. 27. 1828
                            
                        
                        Inclosed is a Renewing note for the Bank, which I presume will arrive in time.
                        I thank you for your suggestions as to my Tobacco. The Frost did not visit us till we had removed the
                            outstanding from the field. But some of the latest cutting, was a little touched on the Scaffold.
                        What are we to consider as the effect of the British duty of 3d. a pound on Stemmed Tobo. in the Richd.
                            market for that description? With friendly salutations
                        
                            
                                J. M
                            
                        
                    